DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered with the request for continued examination filed on 06/21/2021.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “a computer program product” is software per se. While Applicant has that it is “embodied on a non-transitory computer-readable medium,” it is the computer program product that Applicant is actually claiming and not the medium. Thus the claims are directed towards software per se and are rejected as not fitting within a statutory class.
Allowable Subject Matter
Claims 8 and 9 are allowed.
Claims 1-7 would be found allowable once they overcome the rejection based upon 35 USC 101 as detailed above.
Response to Arguments
The rejection based upon non-statutory double patenting has been withdrawn based upon Applicant’s filing of a terminal disclaimer.
The rejection based upon 35 USC 101 with regard to an Alice type rejection has been withdrawn based upon the combination of amendments made as well as the claims now appearing to not adequately fit within one of the buckets recognized by the USPTO as being a category for an abstract idea.
The rejection based upon 35 USC 112 has been withdrawn based upon Applicant’s amendments of the claims to clarify the subject matter.
The rejection based upon 35 USC 103 has been withdrawn based upon Applicant’s amendments to the claims particularly requiring that the “non-target object not associated with the objective” and that a gaze must be “on the non-target object for at least eh predetermined time length.” These limitations alone do not make the application overcome the prior art, but rather together with the other limitations of the claim the prior art of record no longer appears to read on the claims in a manner that would have been obvious to one of ordinary skill in the art at the time of filing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Trent Liddle/            Primary Examiner, Art Unit 3715